Title: To Thomas Jefferson from Jonathan Thompson, 4 January 1822
From: Thompson, Jonathan
To: Jefferson, Thomas


Dear Sir
Customhouse
New York Collectors OfficeJan 4. 1822
I rec’d per the mail your letter of 23 Ult with the Invoice of the case of Books rec’d per the Ship Imperial from Havre—I have caused the Duties to be estimated & the freight & other expenses paid & will forward the case by the first Vessel to your correspondent Capt Bernard Peyton Richmond, as heretofore directed—The Invoice is herewith returned & subjoined is an – account of the expenses &c—with great respect am your Obt ServtJonathan Thompson Collector